MEMORANDUM **
Balubhai Patel and Sardaben Patel appeal the district court’s dismissal of their first amended complaint without leave to amend. We vacate and remand with in*270structions that the Patels be permitted leave to amend.
In general, we agree with the district court that the Patels’ complaint is inadequate. The complaint is replete with vague, conelusory allegations, and we have repeatedly held that courts need not “accept as true allegations that are merely conelusory.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.2001); see also Clegg v. Cult Awareness Network, 18 F.3d 752, 754-55 (9th Cir.1994) (“the court is not required to accept legal conclusions cast in the form of factual assertions if those conclusions cannot reasonably be drawn from the facts alleged”).
Nevertheless, the action should not have been dismissed without leave to amend. The Patels appeal from a dismissal under Rule 12(b) of the Federal Rules of Civil Procedure, not from a summary judgment under Rule 56. “[A] district court should grant leave to amend even if no request to amend the pleading was made, unless it determines that the pleading could not possibly be cured by the allegation of other facts.” Doe v. United States, 58 F.3d 494, 497 (9th Cir.1995) (citation omitted). In this case, as in Doe, “the district court did not give reasons for its action,” so it is unclear whether the district court made such a determination. Id. at 496. Accordingly, we vacate the dismissal and remand this action to the district court with instructions to give the Patels an opportunity to amend their complaint.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.